USCA1 Opinion

	




          May 9, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1880                                 CARLOS FERRER-CRUZ,                                Plaintiff, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                 Selya, Cyr and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Carlos Ferrer-Cruz on brief pro se.            __________________            Guillermo Gil, United  States Attorney, Jorge E. Vega-Pacheco  and            _____________                           _____________________        Nelson  Perez-Sosa, Assistant  United States  Attorneys, on  brief for        __________________        appellee.                                 ____________________                                 ____________________                 Per Curiam.   Following  his  conviction for  possession                 __________            with intent to  distribute cocaine, appellant Carlos  Ferrer-            Cruz filed  a motion under 28  U.S.C.   2255  seeking to have            his sentence vacated, set aside, or corrected.  The    motion            was assigned  to the  district  judge who  presided over  the            trial and sentencing  hearing.   See Rule 4(a)  of the  Rules                                             ___            Governing    2255 Proceedings.  Since  the sentencing hearing            had  never been  transcribed and  the court  reporter's notes            were  lost, appellant was  ordered to provide  a statement of            his  recollection of  the proceedings.   The motion  was then            referred to a magistrate,  who recommended that it  be denied            and  dismissed.    Thereafter,  for  reasons  which  are  not            entirely  clear based  on the  record, the  instant case  was            administratively  transferred  to   another  district   judge            (hereinafter:   motion judge).   Appellant did not  object to            the  transfer.   After  a de  novo  review, the  motion judge                                      __  ____            adopted  the  magistrate's   recommendation.    This   appeal            followed.                 Appellant's  sole argument  is that  it was error  for a            judge  other than the sentencing judge to  rule on his   2255            motion.  This argument is waived since it was never presented            to  the district court.  See, e.g., Carreiro v. Rhodes Gill &                                     ___  ____  ________    _____________            Co.,  68 F.3d 1443, 1449  (1st Cir. 1995);  Clauson v. Smith,            ___                                         _______    _____            823  F.2d 660, 666 (1st Cir. 1987).  Similarly, appellant has            abandoned any arguments on the merits of the issues raised in            his   2255 motion since he has failed to argue  the merits in                                         -3-            his appellate brief.   See,  e.g., Willhauck  v. Halpin,  953                                   ___   ____  _________     ______            F.2d 689, 700 (1st Cir. 1991).                   We  add simply  that we  are persuaded  that the  motion            judge -- who  had the  benefit of the  trial transcript,  the            PSR, and the  judgment -- was fully  in a position  to decide            the issues  raised in the  motion.   Contrary to  appellant's            suggestion, the motion judge  was in a position to  make, and            did make, an  independent assessment  of whether  appellant's            sentence would likely have  been different if defense counsel            had  acted  differently.    Assuming  without  deciding  that            appellant's  claims  premised  on  inadequate  opportunity to            review  the PSR  and failure  of the  court to  make findings            regarding his  financial condition  are cognizable in    2255            proceedings,  they are  arguably  procedurally  barred.   See                                                                      ___            Knight v. United  States, 37  F.3d 769, 774  (1st Cir.  1994)            ______    ______________            (explaining cause and prejudice  requirement).  In any event,            appellant failed to show  that he was prejudiced by  the lack            of  an adequate  opportunity  to personally  review the  PSR.            Moreover,  the PSR  thoroughly details  appellant's financial            condition, and the court's consideration of this condition is            evinced by the fact  that it chose a fine  within appellant's            then ability  to pay and at  the lower end of  the applicable            range.  Cf.  United States  v. Wilfred Am.  Educ. Corp.,  953                    ___  _____________     ________________________            F.2d 717,  719-20 (1st Cir.  1992) (reviewing court  will not            presume  that sentencing  court ignored relevant  evidence in                                         -4-            the  record).   Under the  circumstances, we  do not  think a            sentencing  transcript was essential  to evaluate appellant's            claims.                   Affirmed.                 ________                                         -2-